Citation Nr: 0826641	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-35 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for chronic interstitial 
lung disease as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1946 to April 
1947.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from September 2007 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Video Conference hearing before 
the undersigned Veterans Law Judge in July 2008.  A 
transcript of that hearing is associated with the claims 
file.


FINDING OF FACT

There is no evidence that the veteran was exposed to asbestos 
during his military service.


CONCLUSION OF LAW

Chronic interstitial lung disease was not incurred as a 
result of service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  These notice 
requirements apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.

VA notice and duty to assist letter in July 2007 satisfied 
VA's duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159, as this letter informed the appellant of what evidence 
was needed to establish the benefits sought, what VA would do 
or had done, and what evidence the appellant should provide, 
and informed the appellant that it was his responsibility to 
make sure that VA received all requested records necessary to 
support the claims that are not in the possession of a 
Federal department or agency.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's service records, 
service treatment records, and VA treatment records have been 
associated with the record.  In August 2007, the veteran 
indicated that he does not have any further evidence to 
submit to VA, or which VA needs to obtain.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  38 C.F.R. § 3.103.



Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

In cases involving a claim of entitlement based on asbestos 
exposure in military service as the cause of current 
disability, the claim must be analyzed under VA 
administrative protocols.   Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); 
Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has the Secretary 
promulgated any regulations, VA has issued procedures on 
asbestos-related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, 7.68 
(Sept. 21, 1992) [formerly DVB Circular 21-88-8, Asbestos- 
Related Disease (May 11, 1988)].

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
including pulmonary fibrosis and lung cancer, which may occur 
10 to 45 years after exposure. When considering VA 
compensation claims, rating boards have the responsibility of 
ascertaining whether or not military records demonstrate 
evidence of asbestos exposure in service and to assure that 
development is accomplished to ascertain whether or not there 
is pre-service and/or post-service evidence of occupational 
or other asbestos exposure. A determination must then be made 
as to the relationship between asbestos exposure and the 
claimed diseases, keeping in mind the latency and exposure 
information noted above.

VA must determine whether military records demonstrate 
asbestos exposure during service, and, if so, determine 
whether there is a relationship between that exposure and the 
claimed disease.  VBA Adjudication Procedure Manual M21-1, 
Part IV, para. 7.21 (October 3, 1997); VAOPGCPREC 04-00.  
Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum.  M21-1, Part IV, 7.21(a)(1).  The 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part IV, 7.21(c).

Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacturing and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installations of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  M21-1, Part IV, 7.21(b)(1).

Analysis

The first requirement for service connection is the diagnosis 
of a current disability.  After a November 2006 chest exam, 
the veteran was diagnosed with "chronic interstitial lung 
disease with extensive fibrosis and ground glass opacities."  
The Board also notes the June 2007 VA pulmonary specialist's 
diagnosis of asbestosis, who noted, "While he has not 
undergone an [open lung biopsy], this is by far the most 
likely diagnosis."  This satisfies the current disability 
requirement.

The second requirement for service connection is an in-
service occurrence.  The veteran claims that his chronic 
interstitial lung disease was caused by asbestos exposure 
through insulation work in-service.  However, his military 
records do not show asbestos exposure during service.  
According to the veteran's report of separation and his 
separation qualification record, his military occupational 
specialty was airplane electrical mechanic.  This is not one 
of the major occupations involving exposure to asbestos 
listed in M21-1, Part IV, 7.21(b)(1).  The veteran's lay 
testimony that he in fact insulated buildings with asbestos 
during that time has not been corroborated.  Without evidence 
of in-service exposure to asbestos, the claim fails.

Accordingly, service connection is not warranted for the 
veteran's chronic interstitial lung disease.  In reaching 
this decision, the Board has extended the benefit of the 
doubt doctrine to the veteran.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for chronic interstitial 
lung disease as a result of asbestos exposure is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


